Title: To Thomas Jefferson from Charles Philippe Magnan, 21 March 1805
From: Magnan, Charles Philippe
To: Jefferson, Thomas


                  
                     Monsieur 
                     
                     Philadelphie le 21 Mars 1805
                  
                  Je prends la liberté de vous adresser la présente pour vous aviser avoir remis à la poste deux plis qui m’ont été recommandés par Monsieur Gouan Proffesseur de Botanique & membre de l’Institut national à Montpellier qui a eu l’honneur de jouir chez lui de quelques heures d’entretient avec Vous lors de votre dernier voyage en france; j’ai l’avantage de le connaitre très particulièrement & c’est lors de mon séjour chez lui en me rendant de Marseille à Bordeaux qu’il me remit ces objets y joignant une lettre que vous trouverez inclus & dans la quelle il veut bien réclamer votre protection en ma faveur, j’en suis on ne peut plus flaté & permettez, Monsieur, que dans ce moment je prenne la liberté d’en user en vous demandant, si rien ne s’y oppose, une protection de votre Gouvernement pour me mettre en sécurité contre les corsaires dans un voyage à St. Thomas que je vais effecteur. je ne vous laisserai pas ignorer que je parle un peu l’Anglais, en cas que ce fut nécessaire, j’ai vingt cinq ans & d’une taille ordinaire, plustôt au dessous. je vous serai infiniment reconnaissant de ce service. Il m’aurait été bien agréable que mes affaires m’eussent permis d’avoir l’honneur de me présenter à vous pour avoir l’avantage de vous connaitre & je vous prie de ne pas m’oublier si d’autres occasions se présentaient ou je dus réclamer votre protection. 
                  Je vous prie de me croire, Monsieur, avec la plus haute Considération, votre très humble & obeissant serviteur
                  
                     Chles. Philippe Magnan fils
                  
                  
                     P.S. Chez Monsieur William Cramond Philadelphie
                  
               